


110 HR 1810 IH: To amend the Internal Revenue Code of 1986 to permit the

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1810
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Ramstad, Mr. McNulty,
			 Mr. Lewis of Georgia,
			 Mrs. Jones of Ohio,
			 Mr. Davis of Alabama,
			 Mr. Pomeroy,
			 Ms. Schwartz,
			 Mr. Sam Johnson of Texas,
			 Mr. Hulshof,
			 Mr. English of Pennsylvania,
			 Mr. Weller of Illinois,
			 Mr. Lewis of Kentucky,
			 Mr. Herger, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  consolidation of life insurance companies with other
		  companies.
	
	
		1.Consolidation of life
			 insurance companies with other companies permitted
			(a)In
			 generalSection 1504(b) of the Internal Revenue Code of 1986
			 (defining includible corporation) is amended by striking paragraph (2) and by
			 redesignating paragraphs (3) through (8) as paragraphs (2) through (7),
			 respectively.
			(b)Conforming
			 amendments
				(1)Section 1503 of
			 the Internal Revenue Code of 1986 is amended by striking subsection (c)
			 (relating to special rule for application of certain losses against income of
			 insurance companies taxed under section 801) and by redesignating subsections
			 (d), (e), and (f) as subsections (c), (d), and (e), respectively.
				(2)Section 1504 of
			 such Code is amended by striking subsection (c) and by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
				(3)Section
			 243(b)(2)(A) of such Code is amended by striking sections 1504(b)(2),
			 1504(b)(4), and 1504(c) and inserting section
			 1504(b)(3).
				(4)Section
			 805(a)(4)(E) of such Code is amended by striking 1504(b)(3) and
			 inserting 1504(b)(2).
				(5)Section 818(e)(1)
			 of such Code is amended to read as follows:
					
						(1)Items of
				companies other than insurance companiesIf an affiliated group
				includes members which are and which are not taxed under section 801, all items
				of the members of such group which are not taxed under section 801 shall not be
				taken into account in determining the amount of the tentative LICTI of members
				of such group which are taxed under section
				801.
						.
				(6)Section
			 832(b)(5)(D)(ii)(II) of such Code is amended by striking
			 1504(b)(3) and inserting 1504(b)(2).
				(7)Section
			 864(e)(5)(A) of such Code is amended by striking paragraph (4)
			 and inserting paragraph (3).
				(8)Section
			 936(i)(5)(A) of such Code is amended by striking section 1504(b)(3) or
			 (4) and inserting section 1504(b)(2) or (3).
				(9)Section
			 952(c)(1)(B)(vii)(II) of such Code is amended by striking
			 1504(b)(3) and inserting 1504(b)(2).
				(10)Section 953(d)(3)
			 of such Code is amended by striking 1503(d) and inserting
			 1503(c).
				(11)Section
			 954(h)(4)(F)(ii) of such Code is amended by striking 1504(b)(3)
			 and inserting 1504(b)(2).
				(12)Section
			 6166(b)(10)(B)(ii)(V) of such Code is amended by striking
			 1504(b)(3) and inserting 1504(b)(2).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			2.Phase-in of
			 application of certain losses against income of insurance companies
			(a)Phase-In
				(1)In
			 generalFor taxable years beginning after December 31, 2006, and
			 before January 1, 2013, if—
					(A)an affiliated
			 group includes 1 or more domestic insurance companies subject to tax under
			 section 801 of the Internal Revenue Code of 1986, and
					(B)the consolidated
			 taxable income of the members of the group not taxed under such section 801
			 results in a consolidated net operating loss for such taxable year,
					then, under
			 regulations prescribed by the Secretary of the Treasury or his delegate, the
			 amount of such loss which cannot be absorbed in the applicable carryback
			 periods against the taxable income of such members not taxed under such section
			 801 shall be taken into account in determining the consolidated taxable income
			 of the affiliated group for such taxable year to the extent of the applicable
			 percentage of such loss or the applicable percentage of the taxable income of
			 the members taxed under such section 801, whichever is less. The unused portion
			 of such loss shall be available as a carryover, subject to the same limitations
			 (but determined based on the applicable percentage with respect to the year to
			 which carried and applicable to the sum of the loss for the carryover year and
			 the loss (or losses) carried over to such year), in applicable carryover
			 years.(2)Applicable
			 percentageFor purposes of paragraph (1), the applicable
			 percentage shall be determined in accordance with the following table:
					
						
							
								For taxable years The applicable
								
								 beginning in:percentage is:
								
							
							
								200740
								
								200850
								
								200960
								
								201070
								
								201180
								
								201290.
								
							
						
					
				(b)No carryback
			 before January 1, 2007To the extent that a consolidated net
			 operating loss is allowed or increased by reason of this section or the
			 amendments made by this Act, such loss (or increase in such loss, as the case
			 may be) may not be carried back to a taxable year beginning before January 1,
			 2007.
			(c)Nontermination
			 of groupNo affiliated group shall terminate solely as a result
			 of this section or the amendments made by this Act.
			(d)Subsidiary stock
			 basis adjustmentsA member corporation’s basis in the stock of a
			 subsidiary corporation shall be adjusted upon consolidation to reflect the
			 preconsolidation income, gain, deduction, loss, distributions, and other
			 relevant amounts during a period when such corporations were members of an
			 affiliated group (determined without regard to section 1504(b)(2) of the
			 Internal Revenue Code of 1986 as in effect on the day before the date of
			 enactment of this Act) but were not included in a consolidated return of such
			 group by operation of section 1504(c)(2)(A) of such Code (as in effect on the
			 day before the date of the enactment of this Act).
			(e)Waiver of 5-year
			 waiting periodAn automatic waiver from the 5-year waiting period
			 for reconsolidation provided in section 1504(a)(3) of the Internal Revenue Code
			 of 1986 shall be granted to any corporation which was previously an includible
			 corporation but was subsequently deemed a nonincludible corporation as a result
			 of becoming a subsidiary of a corporation which was not an includible
			 corporation solely by operation of section 1504(c)(2) of such Code (as in
			 effect on the day before the date of enactment of this Act), subject to such
			 conditions as the Secretary may prescribe.
			
